Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered.
 Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 3, “being as 100%” should read “being 100%”.
Claim 1, line 8, “55,00” should read “55,000”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 1-3, recites the resin composition comprises “about 20% or a resin mixture and about 80% of a thermally conductive filler based on the total weight of the resin composition being as 100%” while lines 22 and 27-28 recite “the resin composition further comprises an amine curing agent… with an amount of about 1% based on the total weight of the resin composition.” It is unclear what is meant by “about”, since 20% + 80% + 1% = 101%. Examiner suggests amending the claim to recite the amounts in terms of parts (e.g. “A resin composition for a metal substrate comprising 20 parts of a resin mixture and 80 parts of a thermally conductive filler….. the resin composition further comprises 1 part amine curing agent….”). A similar issue arises in claim 13 which recites that the resin composition further comprises a curing accelerator in an amount of 0.1-2% where again it is unclear what is meant by “about”, since 20% + 80% + 2% = 102%.
Claim 1 contains the trademark/trade name EXA-4850-150, NC-3000H, and YX-4000.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the particular flexible epoxy resin and the particular biphenyl epoxy resins and, accordingly, the identification/description is indefinite. Examiner suggests filing a declaration or data sheet providing the structure of the claimed trade name materials, and amending the claim to use the particular structures instead of the trade names.
Claim 1 refers to the metal substrate as part of the intended use, i.e. “resin composition for a metal substrate” (line 1), and also discloses the thickness of the metal substrate (line 11). It is not clear whether the claim positively requires the metal substrate, i.e. if claim 1 requires only a resin composition or a resin composition on a metal substrate. Clarification is requested.
Claims 11-17 and 19-20 are rejected as dependent on rejected Claim 1.
Response to Arguments
In light of Applicant’s amendments filed 11/01/2022, the rejections of record under 35 USC 103 are withdrawn.
New grounds of rejection under 35 USC 112(b) are set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/
Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787